Beck, P. J.
(After stating the facts.) We are of the opinion that the court erred in sustaining the demurrer based upon the ground that the petitioner did not pray for substantial relief against the defendant Brewer. The petitioner, in effect, seeks to have a decree adjudging that his title is not void as against Brewer, and an injunction restraining Brewer from selling or disposing in any way of the property in question. This relief affects Brewer’s right and title to the property adversely to him, if the plaintiff’s contentions are sustained; and it is sought to dispossess Brewer, if he should be in possession, and have the property sold by a receiver, instead of in the usual way where the holder of a security deed sues the debt to judgment and files a quitclaim deed, as provided by the statute.- Consequently the court erred in sustaining the demurrer based upon the ground stated.

Judgment reversed.


All the Justices concur.